Hawes, Justice.
This is an appeal from an order of the Superior Court of Fulton County modifying a previous order as to the custody of the two minor children of the parties. The case was not reported in the court below and no transcript of the proceedings has been transmitted to this court. The judgment of the court modified the previous custody order substantially in the manner prayed for by the plaintiff and consented to by the defendant in his responsive pleadings. In the absence of a transcript of the evidence, this court cannot say that the order appealed from was unauthorized. It is not apparent from the order itself that the full record was not considered in the hearing, and the mere allegation in the plaintiff’s enumeration of errors that no evidence was presented cannot overcome the recitation in the order that it was *813entered after hearing evidence. No right reposes in the paternal grandparents to be served and to be present at the hearing of a petition to modify custody. No error appears.
Submitted September 13, 1972
Decided December 4, 1972.
Paul K. Anderson, Jr., pro se.
Francis G. Jones, Jr., for appellee.

Judgment affirmed.


All the Justices concur.